Citation Nr: 1045601	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-12 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), assigned a 50 percent rating from November 22, 
2002, through November 18, 2004; and a 70 percent rating from 
November 19, 2004, through June 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had recognized active service from November 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from regional office (RO) rating decisions of February 
2003 and November 2004.  In September 2007, the veteran and his 
wife appeared at a Board hearing held at the RO (i.e., Travel 
Board hearing), and the issues remaining on appeal were remanded 
by the Board in December 2007.  During the course of the appeal 
period, staged ratings were assigned for the Veteran's service-
connected PTSD, with a 50 percent rating assigned effective 
November 22, 2002; a 70 percent rating effective November 19, 
2004; and a 100 percent rating assigned effective June 16, 2008.  
The issue of an increased rating prior to June 16, 2008, remains 
on appeal, as a grant of less than the maximum available rating 
does not terminate the appeal, unless the veteran expressly 
states he is satisfied with the assigned rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Effective November 22, 2002, PTSD was manifested by symptoms 
resulting in reduced reliability and productivity.  

2.  Effective November 19, 2004, PTSD has been manifested by 
occupational and social impairment with deficiencies in most 
areas; total occupational and social impairment due to PTSD was 
not shown prior to June 16, 2008.  

3.  Hypertension and heart disease were first shown many years 
after service, and are unrelated to service.

4.  Hypertension and heart disease were not caused or aggravated 
by service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Effective November 22, 2002, the criteria for an evaluation 
in excess of 50 percent for PTSD were not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2010).  

2.  Effective November 19, 2004, through June 15, 2008, the 
criteria for an evaluation in excess of 70 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).  

3.  Hypertension was not incurred in or aggravated in active 
service, and was not proximately due to or aggravated by service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  Heart disease was not incurred in or aggravated in active 
service, and was not proximately due to or aggravated by service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated 
in January 2008, the RO advised the claimant of the information 
necessary to substantiate the claims on appeal, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was told that the evidence must show a relationship 
between his current disabilities and an injury, disease or event 
in military service, or service-connected disability.  He was 
advised of various types of evidence that could substantiate his 
service connection claims.  He was also informed of the types of 
medical and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., treatment records, or 
statements of personal observations from other individuals.  He 
was informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  This notice was in 
accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
other notice requirements mandated by that decision were found to 
be beyond the scope of notice required by the VCAA in a Federal 
Circuit Court decision which vacated that decision.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit Court held that that VCAA 
notice need not be veteran specific, or refer to the effect of 
the disability on "daily life."  He was also provided with 
information regarding effective dates.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Although not sent prior to the initial 
adjudication of the claims, his claim was subsequently 
readjudicated in an August 2010 supplemental statement of the 
case, thus curing the timing defect.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The Veteran's service treatment records 
have been obtained.  All identified VA and private medical 
records have been obtained.  The Veteran and his wife have stated 
that the Veteran does not receive psychiatric treatment.  VA 
examinations or opinions were provided in July 2003, March 2005, 
May 2008, June 2008, September 2008, October 2008, October 2009, 
and August 2010.  When considered together and in conjunction 
with the remainder of the evidence, the examinations and were 
based on relevant history and records review, and described the 
disabilities in sufficient detail for the Board to make an 
informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  There is no evidence indicating that there has been a 
material change in the service-connected disorder since the last 
evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. General Information

No heart disease, hypertension, or psychiatric abnormality was 
shown during the Veteran's World War II service, or for many 
years thereafter.  He was hospitalized in Holy Cross Medical 
Center in May 1996, with a cerebrovascular accident and 
myocardial infarction.  He had no prior history of organic heart 
disease.  During a later hospitalization in October 1996, for 
evaluation of a syncopal episode, he reported that he was a 
retired law professor.  He had a history of hypertension.  His 
risk factors for coronary artery disease were that he was an ex-
smoker, had hypertension, and admitted to eating a high-fat diet.  
No history or findings of psychiatric abnormality were noted in 
any of the records dated prior to the Veteran's initial VA 
compensation claim received in February 2002, including as 
recently as hospitalizations 2001.  

In June 2003, R. Retino, M.D., wrote that he had treated the 
Veteran since 1996, and was currently treating the Veteran for 
conditions including hypertension, coronary artery disease, and 
status post cerebrovascular accident.  He also wrote that "of 
late," the Veteran complained of nightmares, usually after 
watching violent scenes on television and in movies, and was 
easily startled.  Dr. Retino stated that these were symptoms of 
PTSD, which could be traced back to his World War II experiences.  

On a VA examination in July 2003, the Veteran was accompanied by 
his wife, who occasionally assisted, but the Veteran was alert 
and cooperative throughout the interview, and able to respond to 
all questions.  He was tearful when describing traumatic events 
stating that it felt as new as if it had happened yesterday.  He 
had slight impairment of short term memory, but mental status 
examination was otherwise normal.  He complained of sleep 
disturbance, with his sleep disturbed by vivid dreams of 
experiences that occurred during World War II.  The Veteran 
displayed much emotion as he described his stressors.  He had 
lived a productive life despite his distress, but stated he 
doubted he had ever gone more than 48 hours without reliving one 
of the stressful experiences.  The examiner concluded that the 
Veteran suffered from PTSD.  

On a VA examination in March 2005, it was noted that the Veteran 
was very hard of hearing, and it was difficult to communicate 
with him.  He did not respond to the examiner's voice, but did to 
his wife's.  Reportedly, he had completed college, and had worked 
as a business consultant.  He had retired in 1991, due to age and 
physical limitations.  On mental status examination, He was well-
oriented.  His mood was buoyant throughout the interview.  He 
denied delusions.  He was diagnosed as having PTSD, moderate, 
with a current GAF of 50.  He had persistent symptoms of PTSD 
along with other problems of purely medical nature.  He also had 
almost nightly nightmares and incessant talk during the day about 
what happened to him in service.  The examiner stated that it 
appeared his symptoms had become worse.

At the Travel Board hearing in September 2007, although the 
Veteran was present, virtually all of the testimony was provided 
by his wife.  Although much of the testimony was vague and 
inconsistent, in general, she reported that he had nightmares, 
flashbacks, suspiciousness, sleep disturbance, panic attacks, and 
was isolated, and that these symptoms had been present for many 
years.  

In May 2008, a VA cardiology examination was conducted.  The 
Veteran had suffered an acute myocardial infarction and 
cardiovascular accident in May 1996.  The examiner concluded that 
the Veteran's coronary artery disease was most likely caused by 
or a result of his advanced age and atherosclerosis.  His 
hypertension was essential, meaning there was no identifiable 
cause.  His hypertension and coronary artery disease did not 
occur in service and were not caused by service-connected PTSD.  
The examiner concluded that whether it was at least as likely as 
not that any current heart condition/hypertension was worsened by 
service-connected PTSD, would have to be deferred to psychiatry's 
opinion.  The examiner noted that more than 90 percent of adults 
who survived into their 80s would develop hypertension.  The 
Veteran began treatment for hypertension around 1987 at the age 
of 71 years.  He also had a history of tobacco use for over 40 
years, advanced age, and sedentary lifestyle, all associated with 
atherosclerosis.  He had a heart attack, stroke and syncopal 
episode in 1996 as a result of atherosclerosis.  

On a VA psychiatric examination in June 2008, the Veteran's wife 
related that he was always angry.  He suffered from flashbacks 
where he would talk to people about traumatic experiences during 
the war, after which he would become melancholy and go lie down.  
He had been more isolated since his stroke and myocardial 
infarction in 1996.  He was able to express happiness when seeing 
or talking to his eldest son, but did not have a close 
relationship with his other 5 children.  The Veteran himself, 
when asked whether he suffered any symptoms of PTSD, replied that 
that was why he did not watch war movies.  He reported his mood 
was always happy.  He had been retired since 1992.  He had two 
friends.  He smoked cigarettes, cigars and a pipe from the time 
he was a young man until 1992.  Currently, he had poor 
psychosocial functioning.  He was unable to function in all 
areas.  On mental status examination, he was a 92-year old man 
who appeared his stated age.  He did not speak spontaneously, and 
had difficulty hearing.  His affect was incongruent with his 
reported mood as always happy, and appeared blunted.  His speech 
was staccato and somewhat formal.  He was not agitated.  His 
thought process was difficult to discern due to his lack of 
participation in the interview, though it was goal directed to 
specific questions.  He did not report any hallucinations or 
delusions. He was alert and oriented.  His wife reported his 
problems with memory, but memory was not formally tested.  He had 
marked irritability, sleeping difficulties, nightmares and 
flashbacks, noticed by his wife, and increased startle response 
and survivor's guilt.  He had a restricted, blunted affect.  He 
had difficult in concentrating.  

The Veteran did not openly talk about his traumatic experiences, 
nor did he exaggerate symptoms.  He reported avoidance symptoms 
as his primary problem related to PTSD.  The severity of his PTSD 
symptoms was moderate to severe.  It was likely that subsequent 
traumas (including two assaults during muggings in the 1990s), 
cognitive impairment due to his stroke and other medical cor-
morbidities had played a role, although the role was difficult to 
measure and separate.  It was likely that someone in a chronic 
state of stress or anxiety would experience blood pressure 
fluctuations with a tendency toward high blood pressures.  The 
examiner concluded that the Veteran had chronic PTSD, with a GAF 
of 35.  He was currently incompetent due to cognitive deficits.  
His psychosocial functioning and quality of life had continued to 
decline since the last rating examination.  His PTSD symptoms had 
greatly contributed to this decline as his avoidance and 
hyperarousal symptoms limited his interactions with family and 
friends.  His reexperiencing and hyperarousal symptoms led to 
poor sleep, mood, judgment and concentration.  Overall, his PTSD 
symptoms, along with other medical co-morbidities, had led to 
declines in his activities of daily living and he had almost no 
independent functions.  

Another VA opinion from a psychiatrist was obtained in September 
2008 resulted in the conclusion that it was as likely as not that 
current heart condition or hypertension was aggravated by PTSD.  
The psychiatrist referred to a June 2008 psychiatric examination, 
which noted current symptoms of PTSD, and a study showing that a 
higher level of symptoms of PTSD may increase the risk of 
coronary heart disease in older men.  

A VA opinion was obtained from a cardiologist in October 2008.  
The physician observed that the Veteran had history of service-
connected PTSD, and also carried a diagnosis of hypertension and 
coronary artery disease, status post inferior myocardial 
infarction, treated with thrombolytics in 1996.  The review of 
his medical records revealed that he suffered an acute inferior 
wall myocardial infarction and severe hemiplegic stroke in May 
1996, where he was treated with TPA with significant improvement.  
The physician believed that the coronary artery disease and 
hypertension were at least as likely as not aggravated by his 
service-connected PTSD.  In support, attention was drawn to 
studies which showed that patients with heart disease who had 
depression had higher levels of symptoms and mortality than those 
who did not have depression.  

In October 2009, the Veteran was afforded a PTSD examination.  It 
was noted that his wife gave the history as the Veteran had 
advanced dementia with hearing and visual impairments, and was 
unable to provide any relevant information.  It was noted that an 
examiner in 2008 had opined that the coronary artery disease and 
hypertension were at least as likely as not aggravated by the 
Veteran's PTSD.  He was in a wheelchair with no spontaneous 
speech.  His current condition was much worse than when seen by 
another doctor the previous year.  His wife stated that he was 
confused and disoriented, and repeated the same thing over and 
over.  He became easily agitated by everything, and still had 
nightmares about the war.  He reported that a study found those 
with symptoms of PTSD were more likely to develop coronary artery 
disease.  The study included only men without preexisting 
coronary heart disease.  The study concluded that PTSD was 
prospectively associated with heart disease mortality among 
Veterans free of heart disease at baseline, which suggested that 
early-age heart disease may be an outcome after military service 
among PTSD positive Veterans.  

Although there was research evidence that PTSD could cause 
cardiac problems it was not possibly within an agreed level of 
medical certainty to determine if the cardiac disease in this 
case was caused by PTSD or any other possible factors that 
contribute to the condition.  The Veteran clearly had a history 
of PTSD that still affected him more than 65 years after his 
traumatic experiences.  Determining the effects of PTSD on his 
cardiac health versus the effects of aging and his history of 
hypertension was too difficult if not impossible to tease out at 
this time.  If such a determination were possible, it would 
require the expertise of cardiac specialist and not 
psychiatrists.  From the psychiatric standpoint, it was clear 
that the Veteran suffered from PTSD and had done so for many 
years.  To what degree the service-connected condition 
contributed to his heart disease could only be determined by 
cardiology.  The case was further complicated by the Veteran's 
current additional psychiatric problems, especially his advanced 
dementia.  Although his previous examination, in October 2008, 
indicated a possible causal relationship between the PTSD and his 
cardiac condition, given the current limitations it would seem 
impossible to make an appropriate determination of causality in 
this case.  

On a VA heart examination in October 2009, it was noted that the 
Veteran's heart problems were first manifested in 1996 when he 
was 80 years old, when he had an acute myocardial infarction and 
cardiovascular accident.  He had a history of hypertension from 
about 1987.  He reported for the examination in a wheelchair with 
his wife and grandson wheeling him in.  He could not walk 
independently.  He only spoke 2-3 times as he was deaf and his 
wife did all the communicating.  The examiner was unable to state 
without resort to speculation the baseline manifestations due to 
the effects of non-service-connected disease or injury or the 
increased manifestations due to service-connected disabilities.  
The examiner stated that the amount of current disability due to 
coronary artery disease was minimal, based on echocardiogram and 
electrocardiogram.  The examiner commented that a 2007 study 
suggested that a higher level of PTSD symptoms may increase the 
risk of incident coronary heart disease in older men.  

In August 2010 a medical opinion was obtained from a VA 
physician.  The physician wrote that based on a review of all 
pertinent medical records in the file, heart disease and 
hypertension were less likely as not (less than 50/50 
probability) caused by or a result of or worsened by service-
connected PTSD.  The doctor explained that the Veteran was now in 
his early 90s and started to experience his heart ailments later 
in life, which is expected as one's age advances, and since his 
history indicated that the PTSD was due to World War II, and his 
history indicated a productive life, with the Veteran able to 
earn a college degree and work as a business consultant until he 
retired in 1991 due to "old age" (he was 75 years old at the 
time), and not due to any premature ailments affecting the heart 
and vascular system, but was in fact able to move to the USA and 
reside in California since 1992.  These factors indicated that 
hypertension and heart disease were less likely than not caused 
by or a result of PTSD.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Board may favor the opinion of one competent medical expert over 
that of another, if an adequate statement of reasons or bases is 
furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Concerning all issues, reaching a decision is made difficult by 
the absence of any contemporaneous evidence of psychiatric 
disability until several years after the Veteran was diagnosed as 
having hypertension and heart disease, as well as significant 
impairment in communication due to hearing problems and 
increasingly severe cognitive deficits, initially thought to be 
due to his stroke, but most recently attributed to dementia.  In 
a February 2010 rating decision, he was determined to be 
incompetent for VA purposes.  His wife has provided most of the 
history as well as current information, but her statements, 
particularly concerning history, have been somewhat vague and not 
entirely consistent.  Her ability to provide history is limited 
by the fact that she did not marry the Veteran until 1980, which 
was 34 years after his separation from service.  Moreover, the 
Veteran retired from work in approximately 1991, at the age of 75 
years, due to age and physical limitations, and, consequently, 
estimations of his occupational impairment due to PTSD are based 
on theoretical estimates. 

III.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the 
disability must be considered in the context of the whole 
recorded history, including service medical records, the present 
level of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been pending, 
staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).   

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According to 
the general rating formula, a mental disorder is rated 30 percent 
when it results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Code 9411. 

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obses-sional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in 
total occupational and social impairment, due to such symptoms 
asgross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 indicates 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score of 31 to 40 
signifies some impairment in reality testing or communication, or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a depressed 
man avoids friends, neglects family, and is not able to work).  
DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

An examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but is 
not determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  

According to the evidence, the Veteran does not receive private 
psychiatric treatment.  In addition, he has developed coexisting 
dementia; as a result of these factors, the primary evidence 
consists of the VA examinations that have been provided.  In this 
regard, he has developed a coexisting dementia, and his ability 
to communicate his symptoms has become increasingly limited.  The 
information provided by his wife is limited to her observations, 
but medical evidence is required to identify the severity of 
symptoms due to PTSD.  

Prior to November 19, 2004, a 50 percent evaluation was in 
effect.  The relevant evidence attributable to that time consists 
chiefly of the July 2003 VA examination report, which showed 
slight impairment of short term memory, sleep disturbance, and 
nightmares.  He also became very emotional when describing his 
stressors.  Of the listed symptoms, the mild memory impairment 
and chronic sleep disturbance are listed as symptoms reflective 
of a 30 percent rating, while disturbances of mood are 
contemplated by a 50 percent rating.  No symptoms which exemplify 
a 70 percent rating were present, and the examiner noted that the 
Veteran had lived a productive life despite his distress.  The 
evidence indicates that he retired from his job in 1991, due to 
age (he was 75 at the time) and physical ailments.  His symptoms 
as a whole, consisting primarily of slight impairment of short 
term memory, sleep disturbance, nightmares, and disturbances of 
mood, more closely approximate the reduced reliability and 
productivity contemplated for a 50 percent rating than the 
deficiencies in most areas contemplated for a 70 percent rating 
during that time period.  

Effective November 19, 2004, a 70 percent rating was assigned.  
He was examined in March 2005, at which time the examiner 
concluded he had become worse since the prior examination, 
although his PTSD was still characterized as moderate.  He also 
had almost nightly nightmares and incessant talk during the day 
about what happened to him in service.  Nevertheless, he was 
well-oriented and his mood was buoyant.  There was no indication 
of delusions, or other symptoms indicative of total occupational 
and social impairment, such as symptoms of gross impairment in 
thought processes.  His problems in communication were not 
attributed to PTSD, but, at this point, to his hearing problems.  
The total disability resulting from PTSD and dementia shown on 
the June 16, 2008, VA examination was not shown prior to that 
date.  Accordingly, from November 19, 2004, through June 16, 
2008, the Veteran's symptoms of PTSD more closely approximated 
occupational and social impairment with deficiencies in most 
areas.  In this regard, no VA examination has differentiated the 
symptoms due to PTSD from those due to dementia, and, therefore, 
all of his symptoms have been applied in the assignment of the 
ratings in effect.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (If it is not possible to separate the effects of service-
connected from nonservice- connected conditions, all symptoms 
must be attributed to the service-connected condition.).

Referral for extraschedular consideration is not appropriate, 
because the schedular criteria are explicitly based on social and 
industrial impairment resulting from symptoms which, if not 
listed, are comparable in the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan, supra.  Therefore, the rating criteria are adequate, 
and extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, 
for the period from November 19, 2004, through June 15, 2008, a 
TDIU rating was in effect.  

In reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  The 
preponderance of the evidence, however, is against the claim, and 
the claim must be denied.  38 U.S.C.A.§ 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

IV.  Service Connection for Hypertension and Heart Disease

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
granted on a presumptive basis for certain chronic diseases, 
including sensorineural cardiovascular disease and hypertension, 
if the disability was manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, generally, there must be 
evidence of (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship, or nexus, between the current disability 
and the in-service disease or injury (or in-service aggravation).  
Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence establishes that hypertension and heart disease were 
first shown many years after service.  The Veteran contends, 
however, that the conditions were caused or aggravated by 
service-connected PTSD.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disability.  
38 C.F.R. § 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  VA, however, 
will not concede that a non-service-connected disease or injury 
was aggravated by a service-connected disabilities or injury 
unless the baseline level of severity of the non-service-
connected disease or injury is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing the 
current level of severity of the non-service-connected disease or 
injury.  38 C.F.R. § 3.310(c).

Several medical opinions have been obtained as to the secondary 
service connection question, as summarized above.  The consensus 
of these opinions is that heart disease and hypertension were not 
caused by PTSD.  The opinions, however, varied in their 
conclusions as to whether the conditions were aggravated by PTSD.  
The psychiatric examiner in June 2008 concluded that it was 
likely that someone in a chronic state of stress or anxiety would 
experience blood pressure fluctuations with a tendency toward 
high blood pressures, without further explanation or authority.  
Opinions in September 2008, October 2008, and October 2009 
concluded that it was at least as likely as not that hypertension 
and heart disease were aggravated by PTSD, with their 
explanations consisting of reference to studies which indicated 
that those with PTSD or, in one case, depression, may be more 
likely to develop coronary artery disease, or have increased 
mortality.  

None of the doctors, however, was able to provide an opinion as 
to the degree that the PTSD contributed to heart disease or 
hypertension.  An examiner's statement, which recites the 
inability to come to an opinion, provides neither positive nor 
negative support for service connection; therefore, it is not 
pertinent evidence regarding service connection.  Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

In August 2010, a  medical opinion was obtained, which stated 
that based on a review of all pertinent medical records in the 
file, heart disease and hypertension were less likely as not 
(less than 50/50 probability) caused by or a result of or 
worsened by service-connected PTSD.  The doctor explained that 
the Veteran was now in his early 90s and started to experience 
his heart ailments later in life, which is expected as one's age 
advances, and because his history indicated that the PTSD was due 
to World War II, and his history indicated a productive life, 
with the Veteran able to earn a college degree and work as a 
business consultant until he retired in 1991 due to "old age" 
(he was 75 years old at the time), and not due to any premature 
ailments affecting the heart and vascular system, but was in fact 
able to move to the USA and reside in California since 1992.  

This is the only opinion that focused on the Veteran's own 
individual history, as opposed to simply reporting the 
conclusions of general studies, which did not take the Veteran's 
own history and risk factors into account.  In further support of 
this opinion, the October 2009 heart examination report noted 
that the Veteran's coronary artery disease was responsible for a 
minimal part of his current overall disability.  Additionally, 
the records of his treatment for coronary artery disease and 
hypertension do not mention PTSD as a factor.  

Moreover, this opinion is the only one consistent with Dr. 
Retino's June 2003 statement that he had treated the Veteran 
since 1996, and that "of late" the Veteran had begun to 
experience symptoms of PTSD.  In contrast, the other opinions 
conclude that the Veteran had significant symptoms of PTSD 
present since service.  As the only source of such conclusion was 
history provided by the Veteran's wife, who did not marry the 
Veteran until 1980, and was only approximately 12 years old at 
the end of World War II.  Moreover, the histories provided by her 
have been inconsistent.  For instance, at the Travel Board 
hearing, she testified, concerning when the Veteran was first 
diagnosed as having a heart condition, that she thought "it was 
just after the war about he had, he had a heart attack and stroke 
at the same time in 1961.  He was comatose for seven days."  
This is inconsistent the numerous medical records dated as early 
as 1972, which do not show heart disease prior to the heart 
attack and stroke in May 1996.  She stated that she married the 
Veteran when she was 22 years old and he was 40 years old, when 
in fact the evidence shows they married in 1980, when she was 45 
years old and the Veteran was 63 years old, and that the 
Veteran's first wife did not die until November 1976.  Therefore, 
the Veteran's wife's statements as to remote history and 
continuity of symptomatology are not credible, and medical 
opinions based on this history are diminished in probative value 
to the extent the conclusions are based on such history.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, at 1377.  In this 
case, medical evidence is required to establish a nexus, and the 
lay remote history is not credible, as discussed above.  

The health care professionals who concluded that it was at least 
as likely as not that hypertension and heart disease was 
aggravated by PTSD based their opinions on citations to studies 
which reportedly showed statistical correlations in cases 
involving a connection between the onset of heart disease or 
increased mortality and the existence of PTSD or depression, as 
well as on the non-credible history provided by the Veteran's 
wife.  No examiner specifically addressed the application of such 
studies to the Veteran's facts, or was able to identify a 
baseline level or a degree to which the disability was aggravated 
by PTSD; this latter a neutral factor in the overall conclusion, 
pursuant to Fagan.  In contrast, the August 2010 opinion was 
based on factors specific to the Veteran, which were not 
discussed in the other opinions, and the Board is more persuaded 
by this analysis.  In view of these factors, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for hypertension and heart disease, as 
secondary to PTSD.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

An evaluation in excess of 50 percent for PTSD prior to November 
19, 2004, is denied.  

An evaluation in excess of 70 percent for PTSD prior to June 16, 
2008, is denied.  

Service connection for hypertension is denied.

Service connection for heart disease is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


